 


109 HR 1377 IH: Smuggled Tobacco Prevention Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1377 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Doggett (for himself, Mr. Abercrombie, Mr. Ackerman, Mr. Allen, Mr. Andrews, Ms. Baldwin, Mr. Becerra, Mr. Berman, Mr. Blumenauer, Mr. Brown of Ohio, Mrs. Capps, Mr. Capuano, Mr. Conyers, Mr. Crowley, Mr. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delahunt, Ms. DeLauro, Ms. Eshoo, Mr. Evans, Mr. Farr, Mr. Filner, Mr. Frank of Massachusetts, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutierrez, Mr. Hinchey, Mr. Hinojosa, Mr. Holt, Mr. Honda, Ms. Hooley, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Mr. Kennedy of Rhode Island, Ms. Kilpatrick of Michigan, Mr. Kind, Mr. Kucinich, Mr. Langevin, Mr. Lantos, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Lipinski, Ms. Zoe Lofgren of California, Mr. Lynch, Mrs. Maloney, Mr. Markey, Mr. Matheson, Mrs. McCarthy, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meehan, Mr. Meeks of New York, Ms. Millender-McDonald, Mr. George Miller of California, Mr. Nadler, Mrs. Napolitano, Mr. Neal of Massachusetts, Mr. Oberstar, Mr. Olver, Mr. Owens, Mr. Pallone, Mr. Pascrell, Mr. Platts, Mr. Rothman, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sanders, Ms. Schakowsky, Mr. Schiff, Mr. Serrano, Mr. Sherman, Ms. Slaughter, Mr. Snyder, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Tierney, Mrs. Jones of Ohio, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Velázquez, Ms. Waters, Ms. Watson, Mr. Waxman, Mr. Weiner, Ms. Woolsey, and Mr. Wu) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to deter the smuggling of tobacco products into the United States, and for other purposes. 
 
 
1.Short title This Act may be cited as the Smuggled Tobacco Prevention Act of 2005. 
IAmendments to Internal Revenue Code of 1986 
101.Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
102.Improved marking and labeling; export bonds 
(a)In GeneralSubsection (b) of section 5723 (relating to marks, labels, and notices) is amended— 
(1)by striking , if any, and 
(2)by adding at the end the following: 
Such marks, labels, and notices shall include marks and notices relating to the following: 
(1)IdentificationEach person who is a manufacturer or importer of tobacco products shall (in accordance with regulations prescribed by the Secretary) legibly print a unique serial number on all packages of tobacco products manufactured or imported by such person for sale or distribution. Such serial number shall be designed to enable the Secretary to identify the manufacturer of the product (and, in the case of importation, the manufacturer and importer of the product), the location and date of manufacture (and, if imported, the location and date of importation), and any other information the Secretary determines necessary or appropriate for the proper administration of the chapter. The Secretary shall determine the size and location of the serial number. 
(2)Marking requirements for exportsEach package of a tobacco product that is exported shall be marked for export from the United States and shall be marked as to the foreign country which is to be the final destination of such product. Such marking shall be visible and prominent and shall be in English and in the primary language of such foreign country. The Secretary shall promulgate regulations to determine the size and location of the mark.. 
(b)Sales on Indian reservations; package definedSection 5723 is amended by adding at the end the following new subsections: 
 
(f)Sales on Indian reservationsEach package of a tobacco product that is sold on an Indian reservation (as defined in section 403(9) of the Indian Child Protection and Family Violence Prevention Act (25 U.S.C. 3202(9)) shall be visibly and prominently labeled as such. The Secretary, in consultation with the Secretary of the Interior, shall promulgate regulations with respect to such labeling, including requirements for the size and location of the label. 
(g)Definition of packageFor purposes of this section, the term package means the innermost sealed container visible from the outside of the individual container irrespective of the material from which such container is made, in which a tobacco product is placed by the manufacturer and in which such tobacco product is offered for sale to a member of the general public.. 
(c)Requirements for tracking of tobacco products 
(1)In GeneralSubchapter B of chapter 52 is amended by adding at the end the following new section: 
 
5714.Export bonds 
(a)Posting of bond 
(1)In GeneralIt shall be unlawful for any person to export any tobacco product unless such person— 
(A)has posted with the Secretary a tobacco product bond in accordance with this section for such product that contains a disclosure of the country to which such product will be exported; and 
(B)receives a written statement from the recipient of the tobacco products involved that such person— 
(i)will not knowingly and willfully violate or cause to be violated any law or regulation of such country, the United States, any State, the District of Columbia, or any possession of the United States with respect to such products; and 
(ii)has never been convicted of any offense with respect to tobacco products. 
(2)RegulationsThe Secretary shall promulgate regulations that determine the frequency and the amount of each bond that must be posted under paragraph (1), but in no case shall such amount be less than an amount equal to the tax imposed under this chapter on the value of the shipment of the products involved if such products were consumed within the United States. 
(3)ExportFor purposes of this subsection, property shall be treated as exported if it is shipped to a foreign country, Puerto Rico, the Virgin Islands, or a possession of the United States, or for consumption beyond the jurisdiction of the internal revenue laws of the United States. 
(b)Return of bondThe Secretary shall return a bond posted under subsection (a)— 
(1)upon a determination by the Secretary (based on documentation provided by the person who posted the bond in accordance with regulations promulgated by the Secretary) that the items to which the bond applies have been received in the country of final destination as designated in the bond, or 
(2)under such other circumstance as the Secretary may specify.. 
(2)Clerical amendmentThe table of sections for such subchapter B is amended by adding at the end the following new item: 
 
 
Sec. 5714. Export bonds.  
103.Wholesalers required to have permitSection 5712 (relating to application for permit) is amended by inserting , wholesaler, after manufacturer. 
104.Conditions of permitSubsection (a) of section 5713 (relating to issuance of permit) is amended to read as follows: 
 
(a)Issuance 
(1)In GeneralA person shall not engage in business as a manufacturer, wholesaler, or importer of tobacco products or as an export warehouse proprietor without a permit to engage in such business. Such permit shall be issued in such form and in such manner as the Secretary shall by regulation prescribe, to every person properly qualified under sections 5711 and 5712. A new permit may be required at such other time as the Secretary shall by regulation prescribe. 
(2)ConditionsThe issuance of a permit under this section shall be conditioned upon the compliance with the requirements of— 
(A)this chapter, 
(B)the Contraband Cigarette Trafficking Act (18 U.S.C. chapter 114), 
(C)the Act of October 19, 1949 (15 U.S.C. chapter 10A), 
(D)any regulations issued pursuant to such statutes, and 
(E)any other federal laws or regulations relating to the taxation, sale, or transportation of tobacco products.. 
105.Records to be maintainedSection 5741 (relating to records to be maintained) is amended— 
(1)by inserting (a) In general.— before Every manufacturer, 
(2)by inserting every wholesaler, after every importer,, 
(3)by striking such records and inserting records concerning the chain of custody of the tobacco products (including the foreign country of final destination for packages marked for export) and such other records, and 
(4)by adding at the end the following new subsection: 
 
(b)RetailersRetailers shall maintain records of receipt of tobacco products, and such records shall be available to the Secretary for inspection and audit. An ordinary commercial record or invoice shall satisfy the requirements of this subsection if such record shows the date of receipt, from whom tobacco products were received, and the quantity of tobacco products received. The preceding provisions of this subsection shall not be construed to limit or preclude other recordkeeping requirements imposed on any retailer.. 
106.ReportsSection 5722 (relating to reports) is amended— 
(1)by inserting (a) In general.— before Every manufacturer, and 
(2)by adding at the end the following new subsection: 
 
(b)Reports by export warehouse proprietors 
(1)In GeneralPrior to exportation of tobacco products from the United States, the export warehouse proprietor shall submit a report (in such manner and form as the Secretary may by regulation prescribe) to enable the Secretary to identify the shipment and assure that it reaches its intended destination. 
(2)Agreements with foreign governmentsNotwithstanding section 6103 of this title, the Secretary is authorized to enter into agreements with foreign governments to exchange or share information contained in reports received from export warehouse proprietors of tobacco products if— 
(A)the Secretary believes that such agreement will assist in— 
(i)ensuring compliance with the provisions of this chapter or regulations promulgated thereunder, or 
(ii)preventing or detecting violations of the provisions of this chapter or regulations promulgated thereunder, and 
(B)the Secretary obtains assurances from such government that the information will be held in confidence and used only for the purposes specified in clauses (i) and (ii) of subparagraph (A).No information may be exchanged or shared with any government that has violated such assurances.. 
107.Fraudulent offenses 
(a)In GeneralSubsection (a) of section 5762 (relating to fraudulent offenses) is amended by striking paragraph (1) and redesignating paragraphs (2) through (6) as paragraphs (1) through (5), respectively. 
(b)Offenses relating to distribution of tobacco productsSection 5762 is amended— 
(1)by redesignating subsection (b) as subsection (c), 
(2)in subsection (c) (as so redesignated), by inserting or (b) after (a), and 
(3)by inserting after subsection (a) the following new subsection: 
 
(b)Offenses relating to distribution of tobacco productsIt shall be unlawful— 
(1)for any person to engage in the business as a manufacturer or importer of tobacco products or cigarette papers and tubes, or to engage in the business as a wholesaler or an export warehouse proprietor, without filing the bond and obtaining the permit where required by this chapter or regulations thereunder; 
(2)for a manufacturer, importer, or wholesaler permitted under this chapter intentionally to ship, transport, deliver, or receive any tobacco products from or to any person other than a person permitted under this chapter or a retailer, except a permitted importer may receive foreign tobacco products from a foreign manufacturer or a foreign distributor that have not previously entered the United States; 
(3)for any person (other than the original manufacturer of such tobacco products or an export warehouse proprietor authorized to receive any tobacco products that have previously been exported and returned to the United States) to receive any tobacco products that have previously been exported and returned to the United States; 
(4)for any export warehouse proprietor intentionally to ship, transport, sell, or deliver for sale any tobacco products to any person other than the original manufacturer of such tobacco products, another export warehouse proprietor, or a foreign purchaser; 
(5)for any person (other than a manufacturer or an export warehouse proprietor permitted under this chapter) intentionally to ship, transport, receive, or possess, for purposes of resale, any tobacco product in packages marked pursuant to regulations issued under section 5723, other than for direct return to a manufacturer for repacking or for re-exportation or to an export warehouse proprietor for re-exportation; 
(6)for any manufacturer, importer, export warehouse proprietor, or wholesaler permitted under this chapter to make intentionally any false entry in, to fail willfully to make appropriate entry in, or to fail willfully to maintain properly any record or report that such person is required to keep as required by this chapter or the regulations promulgated thereunder; 
(7)for any person to alter, mutilate, destroy, obliterate, or remove any mark or label required under this chapter upon a tobacco product held for sale, except pursuant to regulations of the Secretary authorizing relabeling for purposes of compliance with the requirements of this section or of State law; and 
(8)for any person to sell at retail more than 5,000 cigarettes in a single transaction or in a series of related transactions, or, in the case of other tobacco products, an equivalent quantity as determined by regulation.Any person violating any of the provisions of this subsection shall, upon conviction, be fined as provided in section 3571 of title 18, United States Code, imprisoned for not more than 5 years, or both.. 
(c)Intentionally definedSection 5762 is amended by adding at the end the following: 
 
(d)Definition of intentionallyFor purposes of this section and section 5761, the term intentionally means doing an act, or omitting to do an act, deliberately, and not due to accident, inadvertence, or mistake, regardless of whether the person knew that the act or omission constituted an offense.. 
108.Civil penaltiesSubsection (a) of section 5761 (relating to civil penalties) is amended— 
(1)by striking willfully and inserting intentionally, and 
(2)by striking $1,000 and inserting $10,000. 
109.Definitions 
(a)Export warehouse proprietorSubsection (i) of section 5702 (relating to definition of export warehouse proprietor) is amended by inserting before the period the following: or any person engaged in the business of exporting tobacco products from the United States for purposes of sale or distribution. Any duty free store that sells, offers for sale, or otherwise distributes to any person in any single transaction more than 30 packages of cigarettes, or its equivalent for other tobacco products as the Secretary shall by regulation prescribe, shall be deemed an export warehouse proprietor under this chapter. 
(b)Retailer; wholesalerSection 5702 is amended by adding at the end the following: 
 
(p)RetailerThe term retailer means any dealer who sells, or offers for sale, any tobacco product at retail. The term retailer includes any duty-free store that sells, offers for sale, or otherwise distributes at retail in any single transaction 30 or fewer packages of cigarettes or its equivalent for other tobacco products. 
(q)WholesalerThe term wholesaler means any person engaged in the business of purchasing tobacco products for resale at wholesale, or any person acting as an agent or broker for any person engaged in the business of purchasing tobacco products for resale at wholesale.. 
110.Effective dateThe amendments made by this title shall take effect on January 1, 2006. 
IIAmendments to the Contraband Cigarette Trafficking Act 
201.Amendments to the Contraband Cigarette Trafficking Act 
(a)Expansion of Act to cover other tobacco products 
(1)Paragraphs (1) and (2) of section 2341 of title 18, United States Code, are amended to read as follows: 
 
(1)the term tobacco product has the meaning given to such term by section 5702 of the Internal Revenue Code of 1986; 
(2)the term contraband tobacco product means any tobacco product if— 
(A) 
(i)in the case of cigarettes, such cigarettes are in a quantity in excess of 2,000 cigarettes; or 
(ii)in the case of a tobacco product other than a cigarette, such product is in a quantity in excess of the equivalent of 2,000 cigarettes as determined under rules made by the Attorney General; 
(B) 
(i)if the State in which such tobacco product is found requires a stamp, impression, or other indication to be placed on packages or other containers of product to evidence payment of tobacco taxes, such tobacco product bears no evidence of such payment; or 
(ii)if such State has no such requirement, applicable tobacco taxes are found to be not paid; and 
(C)such tobacco product is in the possession of any person other than— 
(i)a person holding a permit issued pursuant to chapter 52 of the Internal Revenue Code of 1986 as a manufacturer or importer of tobacco products or as an export warehouse proprietor, or a person operating a customs bonded warehouse pursuant to section 311 or 555 of the Tariff Act of 1930 (19 U.S.C. 1311 or 1555) or an agent of such person; 
(ii)a common or contract carrier transporting the tobacco product involved under a proper bill of lading or freight bill which states the quantity, source, and destination of such product; 
(iii)a person— 
(I)who is licensed or otherwise authorized by the State where the tobacco product is found to account for and pay tobacco taxes imposed by such State; and 
(II)who has complied with the accounting and payment requirements relating to such license or authorization with respect to the tobacco product involved; or 
(iv)an officer, employee, or other agent of the United States or a State, or any department, agency, or instrumentality of the United States or a State (including any political subdivision of a State) having possession of such tobacco product in connection with the performance of official duties;. 
(2)Section 2345 of title 18, United States Code, is amended— 
(A)by striking cigarette tax laws each place it appears and inserting tobacco tax laws, and 
(B)by striking cigarettes and inserting tobacco products. 
(b)Unlawful actsSection 2342 of title 18, United States Code, is amended to read as follows: 
 
2342.Unlawful acts 
(a)It shall be unlawful for any person knowingly to ship, transport, receive, possess, sell, distribute, or purchase contraband tobacco products. 
(b) 
(1)It shall be unlawful for any person knowingly— 
(A)to make any false statement or representation with respect to the information required by this chapter to be kept in the records or reports of any person who ships, sells, or distributes (in a single transaction or in a series of related transactions) any quantity of tobacco product in excess of the quantity specified in or pursuant to section 2341(2)(A) with respect to such product, or 
(B)to fail to maintain records or reports, alter or obliterate required markings, or interfere with any inspection, required under this chapter, with respect to such quantity of tobacco product. 
(c)It shall be unlawful for any person knowingly to transport tobacco products under a false bill of lading or without any bill of lading.. 
(c)Conforming amendments relating to recordkeeping 
(1)Subsections (a) and (b) of section 2343 of title 18, United States Code, are each amended by striking any quantity of cigarettes in excess of 60,000 in a single transaction and inserting (in a single transaction or in a series of related transactions) any quantity of tobacco product in excess of the quantity specified in or pursuant to section 2341(2)(A) with respect to such product. 
(d)PenaltiesSection 2344 of title 18, United States Code, is amended— 
(1)in subsection (b), by inserting or (c) after section 2342(b); and 
(2)by striking subsection (c) and inserting the following new subsection: 
 
(c)Any contraband tobacco products involved in any violation of this chapter shall be subject to seizure and forfeiture, and all provisions of section 9703(o) of title 31, United States Code, shall, so far as applicable, extend to seizures and forfeitures under this chapter.. 
(e)Jenkins Act amendments 
(1)Section 4 of the Act of October 19, 1949 (15 U.S.C. 378) is amended by adding at the end the following: A State tobacco tax authority may commence a civil action to obtain appropriate relief with respect to a violation of this Act.. 
(2)Paragraph (2) of section 1 of such Act is amended to read as follows: 
 
(2)The term tobacco product has the meaning given to such term by section 5702 of the Internal Revenue Code of 1986.. 
(3)Such Act is further amended by striking cigarette and cigarettes each place either appears and inserting tobacco product and tobacco products respectively. 
(f)Non-preemptionNothing in this title or the amendments made by this title shall be construed to prohibit an authorized State official from proceeding in State court on the basis of an alleged violation of State law. 
IIIWhistleblower protection provisions 
301.Whistleblower protection 
(a)In GeneralChapter 73 of title 18, United States Code, is amended by inserting after section 1514 the following: 
 
1514B.Civil action to protect against retaliation in contraband tobacco cases 
(a)Whistleblower protection for contraband tobaccoNo person may discharge, demote, suspend, threaten, harass, or in any other manner discriminate against an employee in the terms and conditions of employment because of any lawful act done by the employee— 
(1)to provide information, cause information to be provided, or otherwise assist in an investigation regarding any conduct which the employee reasonably believes constitutes a violation of section 2342 or any other provision of Federal law relating to contraband tobacco, when the information or assistance is provided to or the investigation is conducted by— 
(A)a Federal regulatory or law enforcement agency; 
(B)any Member of Congress or any committee of Congress; or 
(C)a person with supervisory authority over the employee (or such other person working for the employer who has the authority to investigate, discover, or terminate misconduct); or 
(2)to file, cause to be filed, testify, participate in, or otherwise assist in a proceeding filed or about to be filed (with any knowledge of the employer) relating to an alleged violation of section 2342, or any provision of Federal law relating to contraband tobacco. 
(b)Enforcement action 
(1)In GeneralA person who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c), by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In GeneralAn action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of title 49, United States Code. 
(B)ExceptionNotification made under section 42121(b)(1) of title 49, United States Code, shall be made to the person named in the complaint and to the employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) of title 49, United States Code. 
(D)Statute of limitationsAn action under paragraph (1) shall be commenced not later than 90 days after the date on which the violation occurs. 
(c)Remedies 
(1)In GeneralAn employee prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the employee whole. 
(2)Compensatory damagesRelief for any action under paragraph (1) shall include— 
(A)reinstatement with the same seniority status that the employee would have had, but for the discrimination; 
(B)the amount of back pay, with interest; and 
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees. 
(d)Rights retained by employeeNothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of title 18, United States Code, is amended by inserting after the item relating to section 1514 the following new item: 
 
 
1514B. Civil action to protect against retaliation in contraband tobacco cases. 
 
